Citation Nr: 1744712	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  17-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 20 percent for left (minor) shoulder degenerative joint disease.  

3.  Entitlement to an initial rating in excess of 20 percent for left (minor) shoulder recurrent dislocation.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1951 to October 1954.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's bilateral ear hearing loss has been shown to be manifested by no worse than right ear Level III auditory acuity, left ear Level II auditory acuity, and difficulty understanding in-person and telephone conversations.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a compensable rating is warranted for service-connected bilateral hearing loss as the disability significantly interferes with the ability to participate in conversations with family members and on the telephone and is not alleviated by the use of prescribed hearing aids.  

Ratings for bilateral hearing loss range from 0 percent to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The ratings derived from the rating schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).  

In evaluating hearing loss, ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

At an October 2015 VA audiological evaluation, the Veteran complained of difficulty following conversations with his wife, daughter, and other individuals and his prescribed hearing aids did not alleviate the hearing loss disability.  On the authorized audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
80
90
LEFT
15
60
70
70

Speech audiometry found speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner determined that the service-connected bilateral hearing loss disability impacted the ordinary conditions of daily life including the ability to work. 

In the November 2016 notice of disagreement, the Veteran stated that he "missed a lot" during family conversations and telephone calls.  

The service-connected bilateral sensorineural hearing loss has been found to be manifested by difficulty following in-person and telephone conversations and to be productive of some impairment of occupational activities.  The audiometric findings reported above do not constitute an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. § 4.86 (2017) and result in a numeric designation of Level III hearing acuity in the right ear and of Level II hearing acuity in the left ear.  That hearing loss disability warrants the assignment of a 0 percent rating under Diagnostic Code 6100.  The Board finds that a compensable schedular rating is not warranted for the bilateral hearing loss at any point during the relevant time period.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.85, Diagnostic Code 6100 (2017); Hart v. Mansfield, 21 Vet. App. 505 (2007).  







ORDER

Entitlement to a compensable rating for the bilateral hearing loss is denied.  


REMAND

The Veteran asserts that increased ratings are warranted for service-connected left shoulder disabilities as he experiences significant left shoulder functional impairment which interferes with his daily activities.  

The report of an October 2015 VA shoulder examination states that the Veteran was diagnosed with left glenohumeral joint and acromioclavicular joint osteoarthritis.  A January 2016 VA orthopedic treatment record states that the Veteran was diagnosed with "left shoulder post traumatic osteoarthritis, probable cuff tear."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the apparent increase in severity of the left shoulder disabilities since the October 2015 VA examination, the Board finds that further orthopedic evaluation is necessary to accurately determine the current nature and severity of the service-connected left shoulder disabilities.  

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected left shoulder disabilities after March 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after March 2017.  

3.  Schedule the Veteran for a VA orthopedic examination n to assist in determining the current severity of the service-connected left shoulder disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide ranges of motion for passive and active motion of the left shoulder.  The examiner should state whether there is any additional loss of left shoulder function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


